DETAILED ACTION
Claims 1-6 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claim 3 is rejected since it is not clear what is meant by the language “characteristic of.”  
Claim 6 is rejected since it is not clear what is meant by the language “operational feelings.”   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (U.S. Pat. No. 8,360,882).
Specifically, regarding Claim 6, Liu discloses an operation unit comprising: a control apparatus (11, 12, 16, 30, 40, 60, 61, G), including: a main body unit (61), a rotational member (30) which is rotatably supported by the main body unit (61; FIG. 3),  a magneto rheological fluid (G) provided between the main body unit (61) and the rotational member (30), and a magnetic field generator (60) configured to apply a magnetic field to the magneto rheological fluid  (¶¶ [0032]-[0034]), a linear operation member (40) which operates by linearly moving (in a vertical, up-down, direction), a rotational operation member (11, 12) which operates by rotationally moving (along X and Y axes; FIG. 3), a first connection member (16) configured to transmit a driving force of the rotational member (30) to the linear operation member (40; via shaft hole 16b), and a second connection member (12c; FIG. 3) configured to transmit the driving force of the rotational member (30) to the rotational operation member (112; FIG. 3), wherein the control apparatus is configured to control [operational feelings] of the linear operation member and the rotational operation member (¶¶ [0032]-[0034]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Goto et al. (Japanese Pat. Pub. No. JP2017167603A, hereinafter “Goto”).   
Specifically, regarding Claim 1, Liu discloses a control apparatus comprising: a main body unit (10; FIG. 2), a plurality of moving members (11, 12, 13, 14) each of which is movably supported by the main body unit (10; FIG. 2), but does not disclose the claimed fluid and generator. 
However, Goto discloses a magneto rheological fluid (G) provided between a main body unit (61) and each of the plurality of moving members (11, 12, 30; e.g., FIG. 2), and one magnetic field generator (60) configured to apply a magnetic field to the magneto rheological fluid (¶¶ [0032]-[0034]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goto with those of Liu to provide an adjustable feedback input device and improve a user device experience.
Regarding Claim 2, Liu discloses that at least one of the plurality of moving members (e.g., 14) is a rotational member that is rotatably supported (FIG. 2).
Regarding Claim 3, Liu discloses that at least one of the plurality of moving members (11, 12, 13, 14) is a linearly moving member (e.g., when moved in a forward direction) supported so that the linearly moving member is linearly movable (14 is movable in a linear direction).
Regarding Claim 4, Liu discloses that [a characteristic of] the rnagneto rheological fluid (G) is different depending on where the magneto rheological fluid (G) is provided (¶¶ [0032], [0042]).
Regarding Claim 5, Liu discloses an electronic apparatus comprising: a plurality of operation members (103, 105; FIGS. 2, 4a), and a control apparatus (10, 11, 12, 13, 14), wherein the control apparatus includes: a main body unit (10), a plurality of moving members (11, 12, 13, 14) each of which is movably supported by the main body unit (10), and wherein the plurality of operation members (103, 105) and the plurality of moving members (11, 12, 13, 14) are connected to each other on a one-to-one basis.  Liu does not disclose the claimed fluid and generator. 
However, Goto discloses a magneto rheological fluid (G) provided between the main body unit (61) and each of the plurality of moving members (11, 12, 30; e.g., FIG. 2), and one magnetic field generator (60) configured to apply a magnetic field to the magneto rheological fluid (¶¶ [0032]-[0034]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goto with those of Liu to provide an adjustable feedback input device and improve a user device experience.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony R. Jimenez whose telephone number is (313) 446-6518.  The examiner can normally be reached M-F 12-9 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833